DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 28, 2022, has been entered.
 
Response to Arguments
	Applicant amended the claims to recite osteoarthritis.  
The examiner notes that Schachter teaches treating osteoarthritis pain. See par. 22. As such, this does not overcome the cited prior art.  
	Applicant added new claim 53, which excludes wogonin.  
The examiner has added a reference that teaches a compound of claim 52 for treating osteoarthritis.  As such, rejections are set forth below.

Status of the Claims
	Claims 31 and 35-53 are pending and examined.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 31 and 35-52 are rejected under 35 U.S.C. 103 as being unpatentable over Schachter (US2013/0136811) (cited in IDS), in view of Gross (US2009/0117061).
	Schachter teaches compositions and methods for treating pain.  Such pain can derive from conditions including arthritis. See par.’s 1, 8, and 47, among others.  Pain secondary to osteoarthritis is a specific pain disorder taught. See par.’s 8 and 22.  Osteoarthritis is the first pain disorder listed.  Routes of administration include transdermal, subcutaneous, intravenous, intrathecal, intraventricular, and others. See par. 48.  The active compound comprises purified Wogonin and it reduces pain perception by at least 10%. See prior art claim 10.  The dose administered includes 0.1 mg/kg/day up to 1000 mg/kg/day.  The composition can be sustained release or in the form of a dermal patch. See prior art claims 18-20.  Further, it can be in the form of a cream, ointment, or other topical forms. See prior art claim 27.  The reduction of acute and inflammatory pain compared to a control show substantial decrease at a dose of 200 mg/kg with Wogonin. See par.’s 116.  Emulsions that include water and the active agent dissolved in an oil comprising up to 20%.  The compounds can be administered with secondary active agents. See par. 76. Using Wogonin or various analogues are described to treat inflammatory disease.  Doses of Wogonin can range from 5-30 mg/kg/day to lower doses of 0.1 of 5 mg/kg/day. See par. 106.  Creams, gels, pastes, and other forms are contemplated. See par. 106.  When a transdermal form is used, it would be obvious to use a penetration enhancer that is known in the art. See par. 69.  Examples in the instant PEG and peppermint oil. See par. 69.
	Gross teaches skin care products comprising multiple enhancers.  Dimethyl sulfone is known to increase collagen levels and she bitter is known as a plant derived skin case agent.  See par. 7.  Coconut oil as well as numerous PEGs are known moisturizers. See par.’s 35 and 51.  Peppermint oil is a known aesthetic agent. See par. 54. Water is taught for use in a concentration of 5 to 90%.  Dimethyl sulfone is used in a concentration of 0 to 5%. See Table 3.  Dimethyl sulfone is claimed for use as a preferred agent. See prior art claim 7.  Polyethylene glycol and propylene glycol are each used in 0 to 5%. See par. 62.  Shea butter is taught as a known plant-derived skin care agent. See par. 7 and prior art claim 1.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed composition and methods in view of Schachter and Gross.  One would be motivated to do so because Schachter teaches treating pain by administering Wogonin topically and transdermally in the form of a cream or patch.  Wogonin can be administered alone or in combination with another agent to treat pain or arthritis.  When such administration at claimed dosages is effectuated, it would reduce pain and have any other effect secondary to the active step of administration.  When administered transdermally, a POSA would understand that using a known penetration enhancer is logical.  While Schachter does not teach each of the claimed excipients, Gross teaches compositions for administration to the skin of a subject comprising each of the claimed components and teaches water, dimethyl sulfone, and PEG/propylene glycol for use at a claimed concentration.  While the specific results of administration are not described, the administration of the claimed API in a concentration contemplated by the instant claims and in the claimed forms for administration are taught.  When these steps are undertaken (i.e., the administration of Wogonin to a subject with arthritis pain), the results of administration would occur, absent evidence to the contrary.  There is a reasonable and predictable expectation of success in arriving at the claimed methods in view of the teachings of the cited prior art.  The claimed API is known for use in the claimed form to treat the claimed subject population and each of the claimed excipients are known for use in skin composition at concentrations that overlap those claimed. 

Claims 52 and 53 is rejected under 35 U.S.C. 103 as being unpatentable over West et al., (WO 98/27975).
	West teaches compounds that inhibit PADPRP, thereby treating diseases, including osteoarthritis, among a list of 9 conditions. See p4, lines 6-9 and prior art claim 4.  One of these compounds includes 2-phenylchromone. See p5 and prior art claim 9.  This is a compound of claim 52, wherein R1-R3 are hydrogen.  The route of administration is not limited, as it can be administered systemically and locally, including topically. See p7-8, bridging par, e.g.  IC50 values are provided which would aid a POSA in optimizing a dosage through routine experimentation.  The compositions can be administered locally. See par. 7.
	It would have been prima facie obvious to a person of ordinary skill in the art prior to the filing of the instant application to arrive at the claimed composition and methods in view of West.  One would be motivated to do so because West teaches administering a claimed compound to treat osteoarthritis and the IC50 values are taught, which would assist a POSA in optimizing the dosage of a known result-effective variable.  As such, there is a reasonable expectation of success in treating OA with a claimed dosage of 2-phenylchromone.
	As such, no claim is allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Barsky whose telephone number is 571-272-2795.  The examiner can normally be reached on Monday through Friday from 9 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/JARED BARSKY/Primary Examiner, Art Unit 1628